      Case 1:21-mj-00135-RMM Document 21 Filed 08/16/21 Page 1 of 8




                           UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF
                                 COLUMBIA


 UNITED STATES OF AMERICA                      :
                                               :
        v.                                     : CRIMINAL NO. 21-MJ-135
                                               :
 JUSTIN MCAULIFFE,                             :
      Defendant.                               :


             UNITED STATES’ UNOPPOSED MOTION TO CONTINUE AND
                TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America and the defendant hereby move this Court for a 60-day

continuance of the above-captioned proceeding, and further to exclude the time within which an

indictment must be filed and the trial must commence under the Speedy Trial Act, 18 U.S.C. §

3161 et seq., on the basis that the ends of justice served by taking such actions outweigh the best

interest of the public and the defendant in a speedy trial pursuant to the factors described in 18

U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv). Defendant concurs in this request and agrees that

this is in his best interest. In support of its motion, the government states as follows:

                              CAPITOL RIOT BACKGROUND

       Defendant is charged via complaint with offenses related to crimes that occurred at the

United States Capitol on January 6, 2021. In brief, on that date, as a Joint Session of the United

States House of Representatives and the United States Senate convened to certify the vote of the

Electoral College of the 2020 U.S. Presidential Election, members of a large crowd that had

gathered outside forced entry into the U.S. Capitol, including by breaking windows and by

assaulting members of law enforcement, as others in the crowd encouraged and assisted those

acts. Scores of individuals entered the U.S. Capitol without authority to be there. As a result,

                                               1
        Case 1:21-mj-00135-RMM Document 21 Filed 08/16/21 Page 2 of 8



the Joint Session and the entire official proceeding of the Congress was halted until the Capitol

Police, the Metropolitan Police Department, and other law enforcement agencies from the city

and surrounding region were able to clear the Capitol of hundreds of unlawful occupants and

ensure the safety of elected officials. This event in its entirety is hereinafter referred to as the

“Capitol Riot.”

        The investigation and prosecution of the Capitol Riot will likely be one of the largest in

American history, both in terms of the number of defendants prosecuted and the nature and

volume of the evidence. Over 300 individuals have been charged in connection with the Capitol

Riot.   The investigation continues and the government expects that at least one hundred

additional individuals will be charged. While most of the cases have been brought against

individual defendants, the government is also investigating conspiratorial activity that occurred

prior to and on January 6, 2021. The spectrum of crimes charged and under investigation in

connection with the Capitol Riot includes (but is not limited to) trespass, engaging in disruptive

or violent conduct in the Capitol or on Capitol grounds, destruction of government property,

theft of government property, assaults on federal and local police officers, firearms offenses,

civil disorder, obstruction of an official proceeding, possession and use of destructive devices,

and conspiracy.

        Defendants charged and under investigation come from throughout the United States,

and a combined total of over 900 search warrants have been executed in almost all fifty states

and the District of Columbia. Multiple law enforcement agencies were involved in the response

to the Capitol Riot, which included officers and agents from U.S. Capitol Police, the District of

Columbia Metropolitan Police Department, the Federal Bureau of Investigation, the Department

of Homeland Security, the Bureau of Alcohol, Tobacco, Firearms and Explosives, the United

States Secret Service, the United States Park Police, the Virginia State Police, the Arlington
                                               2
      Case 1:21-mj-00135-RMM Document 21 Filed 08/16/21 Page 3 of 8



County Police Department, the Prince William County Police Department, the Maryland State

Police, the Montgomery County Police Department, the Prince George’s County Police

Department, and the New Jersey State Police. Documents and evidence accumulated in the

Capitol Riot investigation thus far include: (a) more than 15,000 hours of surveillance and body-

worn camera footage from multiple law enforcement agencies; (b) approximately 1,600

electronic devices; (c) the results of hundreds of searches of electronic communication providers;

(d) over 210,000 tips, of which a substantial portion include video, photo and social media; and

(e) over 80,000 reports and 93,000 attachments related to law enforcement interviews of suspects

and witnesses and other investigative steps. As the Capitol Riot investigation is still on-going,

the number of defendants charged and the volume of potentially discoverable materials will only

continue to grow.     In short, even in cases involving a single defendant, the volume of

discoverable materials is likely to be significant.

       The United States is aware of and takes seriously its obligations pursuant to Federal Rule

of Criminal Procedure 16 and Local Criminal Rule 5.1(a), the provisions of Brady v. Maryland,

373 U.S. 83, 87 (1963), Giglio v. United States, 405 U.S. 150, 153-54 (1972), and the Jencks

Act, 18 U.S.C. § 3500. Accordingly, the government, in consultation with the Federal Public

Defender, is developing a comprehensive plan for handling, tracking, processing, reviewing and

producing discovery across the Capitol Riot cases. Under the plan, the discovery most directly

and immediately related to pending charges in cases involving detained defendants will be

provided within the next thirty to sixty days. Cases that do not involve detained defendants will

follow thereafter. Such productions will also be supplemented on an on-going basis. In the

longer term, the plan will include a system for storing, organizing, searching, producing and/or

making available voluminous materials such as those described above in a manner that is

workable for both the government and hundreds of defendants. This latter portion of the plan
                                               3
      Case 1:21-mj-00135-RMM Document 21 Filed 08/16/21 Page 4 of 8



will require more time to develop and implement, including further consultation with the Federal

Public Defender.

                                PROCEDURAL POSTURE

       On January 20, 2021, the defendant was arrested and charged by Criminal Complaint

with knowingly entering a restricted area inside the Capitol, in violation of 18 U.S.C. §

1752(a)(1) and (a)(2). The defendant made an initial appearance in the Northern District of New

York and was released with conditions. His initial appearance was scheduled for February 18 in

the District of Columbia.

       In this case, the government has already informally provided defense counsel with

preliminary discovery. These files and their related physical attachments as well as additional

discovery files are currently being formally processed for discovery by the discovery team

assigned to the Capitol Riots cases. As such, some of the same files will be re-produced with

bates-stamps at a later date.

                                        ARGUMENT

       Pursuant to the Speedy Trial Act, an indictment charging an individual with the

commission of an offense generally must be filed within thirty days from the date on which such

individual was arrested or served with a summons in connection with such charges. 18 U.S.C. §

3161(a). Further, as a general matter, in any case in which a plea of not guilty is entered, a

defendant charged in an information or indictment with the commission of an offense must

commence within seventy days from the filing date (and making public) of the information or

indictment, or from the date the defendant has appeared before a judicial officer of the court in

which such charge is pending, whichever date last occurs. 18 U.S.C. § 3161(c)(1).

       Section 3161(h) of the Speedy Trial Act sets forth certain periods of delay which the

Court must exclude from the computation of time within which an indictment must be filed and
                                             4
      Case 1:21-mj-00135-RMM Document 21 Filed 08/16/21 Page 5 of 8



a trial must commence. As is relevant to this motion for a continuance, pursuant to subsection

(h)(7)(A), the Court must exclude:

       Any period of delay resulting from a continuance granted by any judge on his
       own motion or at the request of the defendant or his counsel or at the request of
       the attorney for the Government, if the judge granted such continuance on the
       basis of his findings that the ends of justice served by taking such action outweigh
       the best interest of the public and the defendant in a speedy trial.

18 U.S.C. § 3161(h)(7)(A). This provision further requires the Court to set forth its reasons for

finding that that any ends-of-justice continuance is warranted. Id. Subsection (h)(7)(B) sets forth

a non-exhaustive list factors that the Court must consider in determining whether to grant an

ends-of-justice continuance, including:

       (i)     Whether the failure to grant such a continuance in the proceeding would
               be likely to make a continuation of such proceeding impossible, or result
               in a miscarriage of justice.

       (ii)    Whether the case is so unusual or so complex, due to the number of
               defendants, the nature of the prosecution, or the existence of novel
               questions of fact or law, that it is unreasonable to expect adequate
               preparation for pretrial proceedings or for the trial itself within the time
               limits established by this section.
               ...

       (iv)    Whether the failure to grant such a continuance in a case which, taken as
               a whole, is not so unusual or so complex as to fall within clause (ii),
               would deny the defendant reasonable time to obtain counsel, would
               unreasonably deny the defendant or the Government continuity of
               counsel, or would deny counsel for the defendant or the attorney for the
               Government the reasonable time necessary for effective preparation,
               taking into account the exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv). Importantly, “[i]n setting forth the statutory factors

that justify a continuance under subsection (h)(7), Congress twice recognized the importance of

adequate pretrial preparation time.” Bloate v. United States, 559 U.S. 196, 197 (2010) (citing

§3161(h)(7)(B)(ii), (B)(iv)).

       An interests of justice finding is within the discretion of the Court. See, e.g., United

                                               5
      Case 1:21-mj-00135-RMM Document 21 Filed 08/16/21 Page 6 of 8



States v. Rojas-Contreras, 474 U.S. 231, 236 (1985); United States v. Hernandez, 862 F.2d 17,

24 n.3 (2d Cir. 1988). “The substantive balancing underlying the decision to grant such a

continuance is entrusted to the district court’s sound discretion.” United States v. Rice, 746 F.3d

1074 (D.C. Cir. 2014).

       In this case, an ends-of-justice continuance is warranted under 18 U.S.C. § 3161(h)(7)(A)

based on the factors described in 18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv). As described above,

the Capitol Riot is likely the most complex investigation ever prosecuted by the Department of

Justice. Developing a system for storing and searching, producing and/or making available

voluminous materials accumulated across hundreds of investigations, and ensuring that such

system will be workable for both the government and defense, will take time. Even after a system

generally agreeable to the government and the Federal Public Defender is designed and

implemented, likely through the use of outside vendors, it will take time to load, process, search

and review discovery materials. Further adding to production and review times, certain sensitive

materials may require redaction or restrictions on dissemination, and other materials may need

to be filtered for potentially privileged information before they can be reviewed by the

prosecution.

       The need for reasonable time to organize, produce, and review voluminous discovery is

among multiple pretrial preparation grounds that Courts of Appeals have routinely held sufficient

to grant continuances and exclude the time under the Speedy Trial Act. See, e.g., United States

v. Bikundi, 926 F.3d 761, 777-78 (D.C. Cir. 2019)(Upholding ends-of-justice continuances

totaling 18 months in two co-defendant health care fraud and money laundering conspiracy case,

in part because the District Court found a need to “permit defense counsel and the government

time to both produce discovery and review discovery”); United States v. Bell, 925 F.3d 362, 374

(7th Cir. 2019)(Upholding two-month ends-of-justice continuance in firearm possession case,
                                              6
      Case 1:21-mj-00135-RMM Document 21 Filed 08/16/21 Page 7 of 8



over defendant’s objection, where five days before trial a superseding indictment with four new

counts was returned, “1,000 pages of new discovery materials and eight hours of recordings”

were provided, and the government stated that “it needed more than five days to prepare to try

[the defendant] on the new counts”); United States v. Vernon, 593 F. App’x 883, 886 (11th Cir.

2014) (District court did not abuse its broad discretion in case involving conspiracy to commit

wire and mail fraud by granting two ends-of-justice continuances due to voluminous discovery);

United States v. Gordon, 710 F.3d 1124, 1157-58 (10th Cir. 2013)(Upholding ends-of-justice

continuance of ten months and twenty-four days in case involving violation of federal securities

laws, where discovery included “documents detailing the hundreds financial transactions that

formed the basis for the charges” and “hundreds and thousands of documents that needs to be

catalogued and separated, so that the parties could identify the relevant ones”)(internal quotation

marks omitted); United States v. Lewis, 611 F.3d 1172, 1177-78 (9th Cir. 2010)(Upholding

ninety-day ends-of-justice continuance in case involving international conspiracy to smuggle

protected wildlife into the United States, where defendant’s case was joined with several co-

defendants, and there were on-going investigations, voluminous discovery, a large number of

counts, and potential witnesses from other countries); United States v. O’Connor, 656 F.3d 630,

640 (7th Cir. 2011)(Upholding ends-of-justice continuances totaling five months and twenty days

in wire fraud case that began with eight charged defendants and ended with a single defendant

exercising the right to trial, based on “the complexity of the case, the magnitude of the discovery,

and the attorneys’ schedules”).

       In sum, due to the number of individuals currently charged across the Capitol Riot

investigation and the nature of those charges, the on-going investigation of many other

individuals, the volume and nature of potentially discoverable materials, and the reasonable time

necessary for effective preparation by all parties taking into account the exercise of due diligence,
                                               7
      Case 1:21-mj-00135-RMM Document 21 Filed 08/16/21 Page 8 of 8



the failure to grant such a continuance in this proceeding would be likely to make a continuation

of this proceeding impossible, or result in a miscarriage of justice. Accordingly, the ends of

justice served by granting a request for a continuance outweigh the best interest of the public and

the defendant in a speedy trial.

       Government counsel notified the defense of the filing of this motion, and counsel

consents to the motion. The government and counsel for the defendant have conferred, and are

continuing to communicate in an effort to resolve this matter.         The current restrictions on

counsel, particularly those impacting defense counsel’s ability to communicate with his client

and the pandemic, have slowed this process. The parties agree that the complaint will remain in

full force and effect through the new date. The parties agree that this stipulation and any order

resulting therefrom shall not affect any previous order of pretrial detention or pretrial release.

       WHEREFORE, the government respectfully requests that this Court grant the motion for

a 60-day continuance of the above-captioned proceeding, and that the Court exclude the time

within which an indictment must be filed and the trial must commence under the Speedy Trial

Act, 18 U.S.C. § 3161 et seq., on the basis that the ends of justice served by taking such actions

outweigh the best interest of the public and the defendant in a speedy trial pursuant to the factors

described in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).

                                     Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney

                                        By:    /s/ Jacob J. Strain
                                               JACOB J. STRAIN
                                               Utah Bar No. 12680
                                               Assistant United States Attorney
                                               U.S. Attorney’s Office for District of Columbia
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530

                                               8
